            MINUTE ORDER OF THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF CALIFORNIA


Case Name: Cox et al. v. Ametek, Inc. et al.             Case Number: 17-cv-597-GPC-AGS

Hon. Larry Alan Burns                  Ct. Deputy: T. Weisbeck                   Reporter: C. Ott

At the August 31, 2020 hearing on Plaintiffs’ Motion for Order Granting Final Approval of the
Class Action Settlement, the Court identified several deficiencies in the settlement agreement and
accompanying documents. The parties indicated that they intend to negotiate an amended
settlement agreement, and the Court set a hearing on such an agreement’s final approval for
October 5, 2020 at 1:30 p.m. in Courtroom 14A.

Among the issues the Court identified was the apparent existence of undisclosed agreements
made in connection with the settlement agreement. The global settlement appears to involve at
least two such agreements and addenda, rather than just the one discussed at the hearing. See, e.g.,
Dkt. 126-3 ¶ 19.2. When seeking approval of the amended settlement agreement, the movant must
disclose both of those agreements along with any other agreements made in connection with the
amended settlement agreement. See Fed R. Civ. P. 23(e)(3); Fed. R. Civ. P. 23(e)(2)(C)(iv).

Any amended settlement agreement should be accompanied by a version of the agreement that
shows—through redlining, underlining, strikeouts, or other similarly effective typographic
methods—how the amended agreement differs from the previously submitted agreement.

Further briefing on the approval of the proposal shall address the factors set forth in the 2018
revision to Fed. R. Civ. P. 23(e)(2).


                                                   ______________________________________
 Date: September 2, 2020                           Hon. Larry A. Burns
                                                   Chief United States District Judge
